Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 28, 2015

The Court of Appeals hereby passes the following order:

A15I0171. JUAQUIN MALPHURS v. THE STATE.

      Juaquin Malphurs seeks interlocutory review of the trial court’s order denying
his demurrer. We lack jurisdiction because the certificate of immediate review was
not entered within ten days of the challenged order.
      Pursuant to OCGA § 5-6-34 (b), a party may request interlocutory review only
if the trial court certifies within ten days of entry of the order at issue that immediate
review should be had. If the certificate of immediate review is not entered within that
ten-day period, it is untimely, and the party seeking review must wait until the final
judgment to appeal. See OCGA § 5-6-34 (b); Wilcher v. Confederate Packaging,
Inc., 287 Ga. App. 451 (1) (651 SE2d 790) (2007) (“A certificate of immediate
review of a court order must be signed by the trial judge and filed with the clerk of
the trial court within ten days of the entry of the interlocutory order sought to be
appealed.”).
      Here, the trial court entered its order denying Malphurs’s demurrer on March 9,
2015. Eleven days later, on March 20, the court entered an order granting Malphurs’s
request for a certificate of immediate review.1 Accordingly, the certificate was
untimely and this application is hereby DISMISSED for lack of jurisdiction.




      1
      In addition, on March 27, the trial court entered a document titled “Certificate
of Immediate Review.” This order was also untimely as to the March 9 order denying
Malphurs’s demurrer.
Court of Appeals of the State of Georgia
                                     04/28/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.